Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The original claim set filed 06/01/2021 is acknowledged. Claims 1-20 are currently pending and will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 63/032,786 is acknowledged. However, not all claims are fully supported by the previously filed provisional application. The effective filing date for Claims 13-14 and 16-18 is 06/01/2020.The effective filing date for Claims 1-12, 15, and 19-20 is 06/01/2021. What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior application(s) that provides support the claimed language.
	In Claim 1, support cannot be found for the limitation “wherein: upregulated expression of the targeted one or more [absorption, distribution, metabolism, and excretion (ADME)] proteins in the subject as compared to a baseline expression of the targeted one or more ADME proteins is indicative of metabolism by the subject of the compound and the at least one dose of the compound being within the therapeutic index of the compound for the subject, and baseline expression of the targeted one or more ADME proteins in the subject is indicative of the at least one dose of the compound being outside of the therapeutic index of the compound for the subject.” The closest support is found in the text associated with slide 14 (pg. 15 of 15), which reads “our next step of to detect the media [extracellular vesicle (EV)] ADME in response to drug treatment, to investigate the pattern of abundance regulation.” This provides support for generic measurement of ADME in relation to a drug treatment, but does not provide support for upregulated ADME expression indicating therapeutic effectiveness of said drug.
	In Claims 8-9, support cannot be found for the biofluids listed. Support was only identified for  plasma (see slide 10-13, pg. 11-14), and cell culture media (see slide 9, pg. 10).
	In Claim 15, support cannot be found for “the step of extracting is performed using a surfactant-based solution, a triethylamine elution, on-beads digestion, a high temperature elution, or electronic pulse-based extraction.” The closest support found in the provisional is on slide 7 (pg. 8), which recites a generic “protein extraction.”
	In Claim 19, support cannot be found for determining a therapeutic index for the subject based on upregulated ADME expression. The closest support is found in the text associated with slide 14 (pg. 15 of 15), as discussed in Claim 1 above. This provides support for generic measurement of ADME in relation to a drug treatment, but does not support for determining a therapeutic index.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been considered by the examiner. A signed copy of the statement is attached with this action.
Drawings
Figures 6B-D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See Figures 2-4 of Iliuk et al. (published online 05/28/2020; PTO-892). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Regarding the phrase “absorption, distribution, metabolism, and excretion (ADME) proteins” recited in many claims, this protein group appears to be defined by the applicant based on their functional, rather than structural, properties. The specification teaches that a drug has ADME properties [0008], and those properties can be influenced by the functions of ADME proteins [0064]. These proteins include “at least the cytochrome P450 superfamily of hemoproteins (CYP) and UDP- glucuronosyltransferase (UGT) families of drug metabolizing enzymes” [0064, emphasis added]. However, the broadest reasonable definition of this protein family is not limited to CYP and UGT family proteins, but includes any protein that influences one of the ADME factors for a drug.
Claim Objections
Claim 1 is objected to because of the following informalities: the claim reads “extracellular vehicles” on ln. 2 but should read “extracellular vesicles”.  
Claim 2 is objected to because of the following informalities: the examiner believes the claim contains a repeated phrase and should be amended as follows: “a dosing range of the compound 
Claim 7 is objected to because of the following informalities: the examiner has noted that the lipid affinity-based capture device is used for the extracellular vesicle (EV) isolation step in Claim 19 and in the specification; however, this claim requires its use in the protein extraction step instead. The examiner believes that this is in error, and the claim should be amended to read “the EV isolation step”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Regarding the limitation “ADME proteins” recited in Claims 1-20. The broadest reasonable interpretation of this limitation is laid out in the Claim Interpretation section above. The specification only names the following classes or ADME proteins: CYP enzymes, UGT enzymes, acetyltransferase, an ATP-binding cassette transporter, and a solute carrier transporter [0021]. However, the claimed group of ADME proteins is much broader and encompasses many additional proteins. For example, the genus of ADME proteins would include a wide array of metabolic and catabolic proteins capable of metabolizing small molecule, protein, and/or nucleic acid-based drugs. ADME proteins need not even originate from the subject. Zimmermann et al. (2019; PTO-892) teaches that many gut microbiome-encoded enzymes can directly and significantly impact intestinal and systemic drug metabolism (Abstract). Furthermore, these bacterially-derived ADME proteins could be packaged into EVs. Choi et al. (2015; PTO-892) teaches that gut microbe-derived EVs can influence glucose metabolism and insulin resistance(Abstract, Figure 1, pg. 5 sections beginning “In vitro effects…” and “In vivo effects…”). 
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
In contrast to the broad genus of ADME proteins claimed, the specification only reduces to practice their method by measuring ADME protein expression for a single protein: CYP3A4 [0092-0095, 0121]. The specification also discusses the state of the art for other CYP family enzymes [0065-0066, 0075-0076]. The applicant states that other CYP proteins were identified by mass spectrometry [0089], but unlike CYP3A4, the applicant does not disclose the specific peptides detected and no data is presented to confirm the presence of these proteins.
The specification has not reduced to practice a method involving measuring levels of UGT enzymes, acetyltransferase, ATP-binding cassette transporters, or solute carrier transporters. The specification also has not reduced to practice a method involving ADME proteins outside of those groups, such as general metabolic proteins, or a method involving ADME proteins derived from the subject’s microbiome. 
The specification does not discuss any challenges involved in identifying non-CYP-family ADME proteins using the instant method. The specification does not provide guidance on quantifying the level of these other ADME proteins, such as by identifying sources that would identify peptides in mass spectrometry data or identifying antibodies that could be used for immunological confirmation of the proteins. The specification does not provide evidence to support that this broad class of proteins will be upregulated in a similar manner to CYP-family enzymes after drug administration. The specification does not provide any guidance on what level of expression would be required for these proteins to be considered “upregulated” as in the methods of Claim 1 and 19, or would be required to assign a subject a phenotype as in the method of Claim 13. Further, a search of the prior art at the time of filing reveals that, while these other ADME proteins could be quantified by one skilled in the art at the time of filing, the art does not teach the expression level of a representative number of these proteins, or how the expression level changes in response to administration of drugs.
Due to the lack of identifying characteristics provided by the applicants, one skilled in the art at the time of filing would conclude that the inventors lacked possession of the full genus of ADME proteins that are claimed and only had possession of a method using ADME proteins within the CYP family of enzymes. Claims 1-16 and 18-20 are rejected for failing to demonstrate possession of the claimed invention. Claim 17 is NOT rejected because the scope is limited sufficiently.
Regarding the limitation “a compound” recited in Claims 1-20. The applicant does not specifically define the term compound, but appears to be using the term to at least include all pharmaceutical compounds or drugs [0011]. Drugs may be a small molecule, protein (e.g. antibody drugs), or nucleic acid (e.g. DNA or mRNA vaccines or therapeutics). The specification teaches that drugs may be administered by injection, ingestion, inhalation or dermal contact [0004]. However, the broadest reasonable interpretation of this “compound” is not limited to drugs prescribed to patients, and includes any molecule with an effect on the subject’s body. Therefore, this limitation includes a broad array of compounds, including those present in food, water, and inhaled air (eg. oxygen).
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
In contrast to the breadth of the limitation, the applicant only discusses small-molecules such as rifampicin and alcohol [0075], and ingested compounds that can interfere with the activity of those drugs such as grapefruit juice [0068].
It seems clear that the broadest reasonable interpretation of this limitation is broader than the scope intended by the applicant. For example, Figure 7A includes data from a “untreated control” human where the ADME protein CYP3A4 is at a baseline level. However, according to the claimed method, the ADME proteins of the subject should be upregulated because the subject has received an effective dose of at least the following compounds, as evidenced by the fact that the subject is alive: oxygen, water, and essential nutrients and vitamins from their food. With such a broad definition, ALL subjects should show an upregulated level of ADME proteins, because all subjects have been administered an effective dose of oxygen.
Because the scope of the limitation is so much broader than what was demonstrated by the applicant, and because the broadest reasonable interpretation causes contradictory results when applied to the applicant’s data, one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention using all possible compounds and only had possession of an invention using small molecule drugs. Claims 1-20 are rejected for failing to demonstrate possession of the claimed invention.
Regarding Claim 1, the claim recites “upregulated expression of the targeted one or more ADME proteins in the subject as compared to a baseline expression of the targeted one or more ADME proteins is indicative of metabolism by the subject of the compound and the at least one dose of the compound being within the therapeutic index of the compound for the subject, and baseline expression of the targeted one or more ADME proteins in the subject is indicative of the at least one dose of the compound being outside of the therapeutic index of the compound for the subject.” As described in the prior rejections, the genera of ADME proteins and compounds are broad.
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
The applicant has demonstrated that a single ADME protein, CYP3A4, is upregulated in cell lysate in response to treatment with rifampicin [0094]. It should be noted that this experiment did not use the claimed method because it does not use a sample from a subject. Figures 7 (tolbutamide column) and 8 may provide additional support for the claimed limitation, but the data is not described in the specification with enough detail to allow accurate interpretation of the data. Other drugs are known to the art to upregulate CYP3A4 and other CYP family proteins [0075-0077].
Neither the specification nor the art demonstrate that all ADME proteins are upregulated in response to all compounds, especially in view of the overly broad definitions of those terms noted in the rejections above. Even limiting to the CYP family proteins, the specification and the art teach that some compounds downregulate CYP3A4 when at their effective dosage, such as those in grapefruit juice [0068]. Cho et al. (2017; IDS filed 06/01/2021) teaches that many, but not all CYP family proteins are upregulated in response to alcohol consumption (see the baseline expression of CYP4A in Figure 1e, pg. 677). In view of the specification and the prior art at the time of filing, one skilled in the art would not have believed the inventors had possession of an invention where any generic ADME protein, or even any generic CYP family protein, is upregulated in response to any generic compound, or even any generic small molecule drug.
Furthermore, the applicant demonstrates that CYP3A4 levels from cell lysate is lower when treated with DMSO than when treated with rifampicin [0094]. The DMSO-treated data could be interpreted to indicate that the CYP3A4 level is at a baseline when an amount of rifampicin outside the therapeutic range is administered (where the amount administered is 0). It should be noted that this experiment did not use the claimed method because it does not use a sample from a subject. Moreover, the specification does not demonstrate that any ADME protein is in a baseline state when the compound is administered but below the therapeutic index. Instead, the specification teaches that ADME protein expression is induced by factors other than drug administration, such as liver disease or lung cancer [0075], which could cause the claimed method to incorrectly indicate that the subject has received a therapeutic dose even if no drug has been administered. Alternately, Cho et al. teaches that if an incorrect ADME protein is chosen (eg. CYP4A in the case of alcohol), the method could incorrectly indicate the compound is outside its therapeutic index even when the correct amount of drug has been administered. The specification does not provide guidance to allow one using the method to avoid errors such as these.  In view of the specification and the prior art at the time of filing, one skilled in the art would not have believed the inventors demonstrated possession of an method where baseline expression of a generic ADME protein, or even a generic CYP family protein, indicates a compound’s dose is outside of the therapeutic index.
Claim 1 is rejected for failing to demonstrate possession of the claimed invention. Dependent Claims 2-12 are also rejected because they depend on rejected Claim 1 and do not limit the claim in a manner that remedies the rejection.
Regarding Claim 13, the claim recites “assigning the subject a phenotype for drug metabolism of poor, intermediate, extensive or ultra-rapid based on the level of expression of the targeted one or more ADME proteins.” As described in the prior rejections, the genera of ADME proteins and compounds are broad.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by demonstrating a process of assigning subjects one of these four phenotypes based on their ADME protein expression level.
The applicant also fails to show that the invention was “ready for patenting.” The specification does not teach how these four categories differ from each other. The specification does not explain how to set thresholds for inclusion into any category, either relative to baseline, relative to average expression in treated subjects, or relative to any other metric. The specification does not validate the method to demonstrate that the chosen four categories have any relevance for drug metabolism levels. The specification does not investigate the amount of variability in drug metabolism within versus between categories to understand whether the method has clinical relevance. The specification does not investigate whether binning subjects into a greater or smaller number of categories would increase the clinical relevance of the method. 
While none of these elements are specifically required to demonstrate possession, in combination their lack means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention where subjects are assigned one of four phenotypes for drug metabolism based on the level of expression of an ADME protein. Claim 13 is rejected for failing to demonstrate possession of the claimed invention. Claims 14-18 are also rejected because they depend on rejected Claim 13 and do not limit the claim in a manner that remedies the rejection.
Regarding Claim 19, the claim recites “upregulated expression of the targeted one or more ADME proteins in the subject as compared to a baseline expression of the targeted one or more ADME proteins is indicative of the at least one dose of the compound being within the therapeutic index of the compound for the subject, and baseline expression of the targeted one or more ADME proteins in the subject is indicative of the at least one dose of the compound being outside of the therapeutic index for the subject.” 
This limitation differs from the limitation of Claim 1 because in this claim, ADME protein upregulation does not indicate metabolism of the compound by the subject. However, like Claim 1, this claim requires that ADME protein upregulation indicate that the compound is within its therapeutic index, and baseline expression indicates that the compound is outside its therapeutic index. Therefore, Claim 19, and dependent Claim 20, are rejected for failing to demonstrate possession of the claimed invention for the reasons laid out above for Claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what calculations to perform on the ADME protein expression level to determine which of the four drug metabolism phenotype rankings should be assigned. Dependent Claims 14-18 are also rejected because they do not remedy the omission.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to laws of nature and abstract ideas without significantly more. 
	Regarding Claim 1, the claim recites the abstract ideas of calculating a baseline expression from the quantified protein level and determining whether there is upregulated expression compared to the baseline expression. The calculation and comparison of these numbers would involve mathematical concepts and/or mental processes depending on the specific methods used. For example, a non-limiting set of methods that might be used in these steps are: simple comparison of two values, averaging multiple values, calculating a t-test or other statistical test. Additionally, the claim recites a law of nature: the correlation where upregulated expression of the ADME protein “is indicative of metabolism by the subject of the compound and the at least one dose of the compound being within the therapeutic index of the compound for the subject.”
These judicial exceptions are not integrated into a practical application because the claim fails to recite a particular treatment or prophylaxis that is applied to the subjects. See also MPEP 2106.04(d)(2). The claim does recite steps required to obtain the ADME protein levels that are used in the calculation and reflect the law of nature: selectively isolating a population of EVs; extracting EV proteins; enriching the extracted proteins; and identifying and quantifying a level of ADME protein expression. However, these limitations are examples of insignificant extra-solution activity because the limitations amount to necessary data gathering that would be required for the use of the judicial exemptions. The courts have found that performing clinical tests on individuals to obtain input for an equation (In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)) and determining the level of a biomarker in blood (Mayo, 566 U.S. at 79, 101 USPQ2d at 1968) are examples of mere data gathering. The instant case is similar because the steps merely determine the level of ADME proteins present in a sample. See also MPEP 2106.05(g).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are merely adding insignificant extra-solution activity to the judicial exception as described above. Further, well-understood, routine and conventional methods exist to perform each of these steps, as taught by the applicant’s use of conventional methods when demonstrating the improvement seen with their preferred method (for example, see Figures 5 and 6). Even assuming the preferred method used by the applicant was not well-known, it would be improper to read the claims in light of the specification by excluding the well-known and conventional methods of accomplishing each method steps.
	Dependent Claim 2 is also rejected 35 USC 101 because it, like Claim 1, fails to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fail to recite significantly more than the judicial exception. The claim recites adjusting the dosing range of the compound based on ADME expression. However, in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of the particular treatment consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. This additional limitation does not constitute a particular treatment because there is no requirement that the adjusted dose be administered to the patient. See MPEP 2106.04(d)(2).
	Dependent Claim 3 is also rejected 35 USC 101 because it, like Claim 1, fails to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fails to recite significantly more than the judicial exception. This claim, unlike Claim 2, requires administering the adjusted dose of the compound to the subject. However, the treatment administered is not “particular.” From MPEP 2106.04(d)(2): 
Consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.

	The instant claim merely recites “administering an adjusted dose of the compound to the subject.” Like the example from the MPEP, the administration step is merely instructions to generically apply the exception, and fails to integrate the mental analysis and law of nature judicial exceptions into a practical application.
	Dependent Claims 4-12 are also rejected 35 USC 101 because they, like Claim 1, fail to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fail to recite significantly more than the judicial exception. 
Regarding Claim 13,  the claim recites the abstract idea of performing an undefined calculation on the quantitated level of ADME protein in order to assign it into one of four categories. Depending on the specific method used, this calculation would involve mathematical concepts and/or mental processes. Additionally, the claim recites a law of nature: the correlation of a phenotype for drug metabolism with the expression level of an ADME protein.
The judicial exceptions are not into a practical application because the claim fails to recite a particular treatment or prophylaxis that is applied to the subjects. See also MPEP 2106.04(d)(2). The claim does recite steps required to obtain the ADME protein levels that are used in the calculation and reflect the law of nature. These steps are analogous to those used in Claim 1, except for the added limitation that parallel reaction monitoring be used to quantify protein expression. As described in Claim 1, these limitations are examples of insignificant extra-solution activity because the limitations amount to necessary data gathering that would be required for the use of the judicial exemptions. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are merely adding insignificant extra-solution activity to the judicial exception as described above.
Dependent Claim 14 is also rejected 35 USC 101 because it, like Claim 13, fails to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fails to recite significantly more than the judicial exception. This claim, like Claim 3 above, requires administering an adjusted dose of the compound to the subject. However, the treatment administered is not “particular.” The claim recites “administering an adjusted dose of the first compound or administering at least one dose of a second compound based on the assigned phenotype.” Like the example from MPEP 2106.04(d)(2) that was copied above for Claim 3, the administration step is merely instructions to generically apply the exception, and fails to integrate the mental analysis and law of nature judicial exceptions into a practical application.
Dependent Claims 15-18 are also rejected 35 USC 101 because they, like Claim 13, fail to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fail to recite significantly more than the judicial exception.
Regarding Claim 19, the analysis of this claim is identical to that laid out above for Claim 1. The claim is rejected because it fails to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fail to recite significantly more than the judicial exception. The additional limitation on the isolation step is remains insignificant extra-solution activity because this limitation amounts to necessary data gathering that would be required for the use of the judicial exemptions.
Dependent Claim 20 is also rejected 35 USC 101 because it, like Claim 19, fails to recite a particular treatment or prophylaxis that is applied to the subjects in order to integrate the judicial exception into a practical application and fail to recite significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rowland et al. (hereafter Rowland; WO-2019051546-A1; PTO-892).
	Regarding Claim 1, Rowland teaches a method that can be used to determine the dosing range of a compound [162]. This method involves isolating a population of EVs using Qiagen exoEasy™ isolation columns from a biofluid sample from a subject (plasma) [0157]. These subject biosamples were collected prior to dosing with any drugs to establish a baseline level (day 1), and then collected following a 7 day course of rifampin (day 8) and following a 3 day course of clarithromycin (day 15) [0154].  Exosomal CYP3A4 protein was extracted post exosome isolation by lysing the exosomes [0157]. Although Rowland does not teach an explicit step of enriching the extracted EV proteins, the process of isolating the exosomes also enriches the extracted EV proteins relative to their level in the plasma sample. Rowland also teaches a step of enriching EV proteins present in hepatic EVs relative to the bulk EV sample by using an anti-ASGR antibody [0083]. Finally, Rowland teaches measuring the expression of an ADME protein, CYP3A4, in the EV protein sample that was enriched relative to plasma protein levels [0157].
	With their method, Rowland showed that EV CYP3A4 mRNA levels are upregulated after treatment with rifampicin in a cell culture model [0180] and that this EV CYP3A4 mRNA upregulation also occurred in human plasma [0181-0182]. CYP3A4 mRNA levels and protein levels within EVs are highly correlated (Figure 4D) [0170-0173], and EV levels of both CYP3A4 mRNA and protein were highly correlated with midazolam apparent oral clearance (CL/F) (Figure 4A-B). This data supports the claimed limitation that upregulated expression of one or more ADME proteins (CYP3A4) is indicative of metabolism by the subject of the compound (because midazolam metabolism was correlated with CYP3A4 expression) and the at least one dose of the compound being within the therapeutic index of the compound for the subject, and baseline expression of the targeted one or more ADME proteins in the subject is indicative of the at least one dose of the compound being outside of the therapeutic index of the compound for the subject (because a therapeutic dose of rifampicin caused upregulation relative to the baseline expression when no drug- a dose outside the therapeutic index- is administered).
	Regarding Claims 2 and 3, Rowland teaches using their data to estimate the metabolism of midazolam, and specifically estimating the area under the plasma-concentration time curve (AUC) and maximal concentration (C.sub.max) for midazolam [0161-0162]. This data is used to administer an altered dose of midazolam based on the level of expression of CYP3A4 [0220].
	Regarding Claim 4, the method may include generating peptides and detecting enzymes by mass spectrometry using methods known to the art [0065].
	Regarding Claim 5, Rowland teaches two different possible enriching steps that both use affinity purification. The step of isolating EVs enriches EV proteins relative to the original sample, and uses a membrane affinity chromatography protocol [0137]. The step of enriching hepatic EVs enriches hepatic proteins relative to the original EV preparation, and uses an anti-ASGR antibody [0083].
Regarding Claim 6, Rowland teaches enriching hepatic EVs using an immunocapture protocol. This protocol uses microbeads coated with an anti-AGSR antibody that are placed into a column. The anti-AGSR immunoaffinity column is used to enrich the sample for hepatocyte-specific EVs [0142-0145]. This protocol is an example of immunoaffinity chromatography.
	Regarding Claim 8, EVs may be isolated from the biofluids blood, plasma, serum, urine and saliva [0084].
Regarding Claim 9, EVs may be isolated from the biofluid blood [0084].
Regarding Claim 10, the subject may be in a cohort. Specifically, Rowland teaches the use of cohorts to measure inter-individual and intra-individual variability [0192, 0153, 0194-195].
Regarding Claim 11, Rowland identifies the subject's phenotype for drug metabolism in two different methods based on the quantified level of CYP3A4 expression. First, Rowland estimates pharmacokinetic variables associated with the subject’s metabolism of midazolam. AUC and C.sub.max [0161-0162]. Second, Rowland groups subjects into one of three midazolam dosage groups based on their CYP3A4 expression [0220].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al. (hereafter Rowland; WO-2019051546-A1; PTO-892) in view of Wu et al. (hereafter Wu; 2018; PTO-892).
The teachings of Rowland are laid out above. Claims 1-5 and 8-11 are unpatentable under Rowland, either alone or in view of Wu.
Rowland does not teach that the extracting or isolating step is performed via lipid affinity-based capture using a device comprising a plurality of microspheres having surfaces coated or modified with a combination of at least one hydrophilic group and at least one hydrophobic group, as required by Claims 7 and 19.
Wu teaches a method of isolating EVs (EVTRAP) that “enables the capture of EVs onto beads modified with a combination of hydrophilic and lipophilic groups that have a unique affinity toward lipid-coated EVs” (pg. 3309 col. 2 par. 2, depicted in Figure 1).
It would have been obvious to one skilled in the art at the time of filing to improve the Rowland method by using EVTRAP instead of a membrane affinity column. One skilled in the art would have been modified to make this change because Wu teaches that the EVTRAP method is superior to other methods of EV isolation. “We find that EVTRAP is superior and capable of complete capture of EVs onto beads. … We also compared this method to standard EV isolation techniques and found that all detected markers and exosome-enriched proteins were captured at significantly higher levels by EVTRAP.” (pg. 3309 col. 2 par. 2).
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al. (hereafter Rowland; WO-2019051546-A1; PTO-892) in view of Rauniyar (2015; PTO-892).
The teachings of Rowland are laid out above. Claims 1-5 and 8-11 are unpatentable under Rowland, either alone or in view of Rauniyar.
Regarding Claim 13, Rowland teaches a method for profiling a subject's present drug response phenotype [0161-0162, 0220] comprising the following steps: selectively isolating a population of EVs, extracting EV proteins, enriching the extracted EV proteins, and identifying and quantifying a level of expression of an ADME protein. The language used in these limitations is almost identical to the steps of Claim 1, and support in Rowland for the identical limitations can be found in the 102 rejection of Claim 1 above. Claim 13 differs from Claim 1 by adding additional limitations not taught by Rowland.
Regarding Claim 14, Rowland teaches administering a dose of a second compound, midazolam, that varies based on the assigned phenotype [0220]. The first compound was either rifampicin or clarithromycin [0154], as discussed in the 102 rejection of Claim 1 above.
Regarding Claim 16-18, the ADME proteins were both CYP and UGT family enzymes [0158]. Specifically, Rowland focused on the CYP family protein CYP3A4 [0157].
Rowland does not teach the step of identifying and quantifying is performed by multi-reaction monitoring (MRM), parallel reaction monitoring (PRM), or data-independent acquisition mass spectrometry (MS) as required by Claim 12. Rowland does not teach the use of parallel reaction monitoring at the step of identifying and quantifying, or assigning the subject one of four phenotypes (poor, intermediate, extensive or ultra-rapid) based on the level of expression of one or more ADME proteins, as required by Claim 13.
Rauniyar teaches the MS-based method of parallel reaction monitoring (PRM) and its advantages relative to selected reaction monitoring, also known as multiple reaction monitoring (MRM; Section 3, Figure 1). Rauniyar teaches that this method can be used to quantify target proteins (Abstract).
Rauniyar also teaches several advantages of the PRM method. Traditional, MS-based, data-dependent acquisition is less effective for consistently detecting the protein of interest because it stochastically acquires data (pg. 28566 par. 2). In contrast, both MRM and PRM have improved (relative to traditional MS) repeatability for protein quantification, as well as having similar (relative to each other) linearity, dynamic range, and precision (pg. 28566 par. 2). PRM also has additional advantages over MRM. PRM has higher specificity (pg. 28567 par. 1), making it “an efficient approach for samples that are available in limited amounts due to various reasons, such as low volumes available (e.g., mouse serum)” (pg. 28568 par. 4). 
It would have been obvious to one skilled in the art at the time of filing to use parallel reaction monitoring to identify and quantify the protein’s expression level. One skilled in the art would have been motivated to make this change in order to gain the known advantages of PRM that are taught by Rauniyar. Specifically, one skilled in the art would be motivated to use PRM to quantify CYP3A4 levels instead of traditional MS (as taught at [Rowland 0065]) to have a reproducible protein quantitation method that is able to efficiently use the low amount of sample available from the biofluids. Alternately, one skilled in the art would be motivated to use PRM to quantify CYP3A4 levels instead of using an ELISA (as taught at [Rowland 0157]) in order to have a higher throughput method that would enable detection of multiple CYP family proteins at a time.
It would have been obvious to one skilled in the art at the time of filing to assigning the subject one of four phenotypes (poor, intermediate, extensive or ultra-rapid) based on the level of expression of one or more ADME proteins, rather than assigning the subject to one of three phenotypes as at [Rowland 0220]. Rowland’s data demonstrated a correlation between CYP3A4 levels and drug metabolism (Figure 4A-B) rather than showing discrete three discrete levels at which the drug is metabolized. Therefore, splitting subjects into more than three groups would allow the drug dosage to be tailored to their phenotype more precisely.
Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al. (hereafter Rowland; WO-2019051546-A1; PTO-892) in view of Rauniyar (2015; PTO-892) as applied to Claims 1-6 and 8-13 above, and further in view of Wu et al. (hereafter Wu; 2018; PTO-892).
The teachings of Rowland and Rauniyar are laid out above. Briefly, the combination of Rowland and Rauniyar teaches a method of isolating EVs, extracting their proteins, enriching the proteins, using parallel reaction monitoring to quantify ADME protein levels, and using that data to assign the subject a drug metabolism phenotype, as required by Claim 13.
Neither Rowland nor Rauniyar teach the step of extracting is performed using a surfactant-based solution, a triethylamine elution, on-beads digestion, a high temperature elution, or electronic pulse-based extraction, as required by Claim 15.
Wu teaches an improved EV isolation method, as laid out above. Wu teaches that this EV isolation method performs the extraction step using a surfactant and an on-beads digestion, as claimed. “We have previously developed a highly effective protocol for EV protein extraction using phase-transfer surfactant and applied it for plasma EV analysis. In this project, we used this protocol for EV lysis and extraction followed by on-beads digestion and LC−MS analysis.” (Wu pg. 3312 col. 1 par. 1).
It would have been obvious to one skilled in the art at the time of filing to improve the Rowland method by using EVTRAP, including its on-beads extraction step, instead of a membrane affinity column. One skilled in the art would have been modified to make this change because Wu teaches that the EVTRAP method is superior to other methods of EV isolation. “We find that EVTRAP is superior and capable of complete capture of EVs onto beads. … We also compared this method to standard EV isolation techniques and found that all detected markers and exosome-enriched proteins were captured at significantly higher levels by EVTRAP.” (Wu pg. 3309 col. 2 par. 2). 
Additionally, Rauniyar teaches that sample processing may be necessary before MS analysis, especially in serum and other biofluid samples, to remove highly abundant proteins that are not of interest (Rauniyar pg. 28577, Section 5). The EVTRAP method was designed to be quantified by MS analysis (Wu Figure 1), unlike the Rowland protein extraction method that was reduced to practice using an ELISA; therefore, one skilled in the art would know that the EVTRAP method may result in a protein sample that is better suited to PRM analysis.
Claims 1-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al. (hereafter Rowland; WO-2019051546-A1; PTO-892) in view of Wu et al. (hereafter Wu; 2018; PTO-892) as applied to Claims 1-5, 7-11, and 19 above, and further in view of Rauniyar (2015; PTO-892).
The teachings of Rowland and Wu are laid out above. Briefly, the combination of Rowland and Wu teaches a method a method of isolating EVs, extracting their proteins, enriching the proteins, and quantifying ADME protein levels, where upregulated protein expression indicates a drug is within a therapeutic range, and the isolation step is performed with the EVTRAP method.
Neither Rowland or Wu teach that the step of identifying and quantifying is performed by multi-reaction monitoring, parallel reaction monitoring, or data-independent acquisition mass spectrometry, as required by Claim 19. Both Rowland and Wu teach the use of generic MS to quantify protein levels [Rowland 0065], (Wu pg. 3312 col. 1 par. 1).
The teachings of Rauniyar are also laid out above. Briefly, Rauniyar teaches the use of the parallel reaction monitoring (PRM) as well as its advantages over generic MS and the quantitative MS method of selected reaction monitoring, also known as multiple reaction monitoring.
It would have been obvious to one skilled in the art at the time of filing to use parallel reaction monitoring to identify and quantify the protein’s expression level. One skilled in the art would have been motivated to make this change in order to gain the known advantages of PRM that are taught by Rauniyar. Specifically, one skilled in the art would be motivated to use PRM to quantify CYP3A4 levels instead of using traditional MS to have a reproducible protein quantitation method that is able to efficiently use the low amount of sample available from the biofluids.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tao et al. (US-20190301985-A1; PTO-892), like Wu et al. (2018; PTO-892), teaches the EVTRAP method. Tao et al. was published 10/03/2019, which is less than 12 months prior to the effective filing date for Claims 13-14 and 16-18 (06/01/2020), but more than 12 months prior to the effective filing date for Claims 1-12, 15, and 19-20 (06/01/2021). Although this reference was not relied upon in this action, it is relevant 102(a)(1) art in view of the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645                                                                                                                                                                                         
/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645